Title: To George Washington from “The Old Soldier,” 3 March 1796
From: “The Old Soldier”
To: Washington, George


          
            Sir
            3 of March 1796
          
          I now address you under the signature of the old soldier (which I am) who stood firm thro’ the bloody contest with Great Britain, while you as our Chief led us on to Victory. & I flatter myselfe (with credit to my country) I acted my part I am well assur’d of Your Excellencys abilities as a soldier & a statesman & that You are the great good man, (I will say the father of Your people) as a specimen of Your goodness You have given up Yr hundred share’s in the James River Company Co. to the support of a free school & left the assembly to appoint a fiting place, they disagreed as to the place & party desires. each member wishing to have it fix’t in their own county without attending to a fiting place, or Justice in the business, they have refer’d back to you to appoint the place, which I think a wise act in them, as you will atend to Justice in the business and are best able to make the most prudent choice, I am informd that their has (& will be) many places proposed, among the rest a place in Bedford County within one & a half miles of a little Village called new London, another by the name of Lynchburg Situated on James river, the latter is a flourishing Town & I may say at the hight of navigation of the sd river as their are vast numbers of Very rapid falls which will ever render it dangerous as to the navigation & to have the way cleard, will cost immence treasure, it frequently happens that Boat & crew are both lost in attempting to pass the mountains which are both large & numerous. I am also inform’d that Your Excellency proposes to fix the sixty shares of the potomac at the federal City for a free school which I think wise & prudent as the support for the same arises from the toll

of the sd river I make no doubt but the same principles of Justice will actuate You to fix the James river shares on the sd river.
          The old soldier has attended with a listn’ing ear to the dispute betwen New London and Lynchburg, which is the most fiting place both contending for the same, the argument made use of in behalf of N. London (is this,) altho’ Lynchburg should be the place by birth right, Yet the new Londoners have friends that will make us[e] of every exertion to obtain the same & that they are men of influence. I make no doubt but they are respectable, but not more so than the Lynchburgers. From the rivalship of the two places it induced me to go & take a view of Lynchburg’s Situation, which is as follows it is a mile from the sd Town on a beautiful hight with all the advantages that could be wish’d for, (namely) health good water & a beautiful prospect of the mountains on each side excepting on the south, & a fertile Country around the same, I am also inform’d that Mr Jno. Lynch the proprietor of those lands have given 400 Acres to the support of the Sd School, provided Yr Excellency will fix the hundred shares on the sd school, I am also inform’d that the Cityzens of Lynchburg in four days subscribed 3000 Dollars & the inhabitants of the adjacent Counties will contribute largly if the school should be fixt at the sd place, the Situation of Lynchburg is such that it must command an extensive back country trade & at present the produce that goes from the said place thro’ the Canal at Richmond is equal to half that goes thro’, & as I conceive Lynchburg to be the most centrical place for the school, I do here lay down the distances of the most principle Towns & places
          
          
            
              From Lynchburg to the Federal City
              180 miles
            
            
              From Ditto to the north carolina Line
              100
            
            
              From Ditto to richmond
              120
            
            
              From Ditto to Stauntown
               75
            
          
          Your Excellency on examination will find the Old Soldier to err but little either in Judgment, or assertion & So concludes with wishing you health & happiness
          
            The Old Soldier
          
        